3:20-cr-00531-CMC   Date Filed 09/08/20   Entry Number 2      Page 1 of 11




                                                   3:20-531
3:20-cr-00531-CMC   Date Filed 09/08/20   Entry Number 2   Page 2 of 11
3:20-cr-00531-CMC   Date Filed 09/08/20   Entry Number 2   Page 3 of 11
3:20-cr-00531-CMC   Date Filed 09/08/20   Entry Number 2   Page 4 of 11
3:20-cr-00531-CMC   Date Filed 09/08/20   Entry Number 2   Page 5 of 11
3:20-cr-00531-CMC   Date Filed 09/08/20   Entry Number 2   Page 6 of 11
3:20-cr-00531-CMC   Date Filed 09/08/20   Entry Number 2   Page 7 of 11
3:20-cr-00531-CMC   Date Filed 09/08/20   Entry Number 2   Page 8 of 11
3:20-cr-00531-CMC   Date Filed 09/08/20   Entry Number 2   Page 9 of 11
3:20-cr-00531-CMC   Date Filed 09/08/20   Entry Number 2   Page 10 of 11
3:20-cr-00531-CMC   Date Filed 09/08/20   Entry Number 2   Page 11 of 11
